Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A (Mark one) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (no fee required) For the fiscal year ended December 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number 1-3477 JEANTEX GROUP, INC. (Name of small business issuer in its charter) Florida 82-0190257 (State or other jurisdiction of incorporation) (I.R.S. Employer identification No.) 17011 Beach Blvd., Suite 1230, Huntington Beach, California 92647 ( Address of principal executive offices) 714-843-5455 (Registrant's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, Class A Non-Assessable and Class B Assessable, par value $0.001 per share. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ]. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or other information statements incorporated by reference in Part III of this Form 10-KSB or any amendments to this Form 10-KSB. [ ] As of December 31, 2007, there were 96,258,196 shares of the issuer's Common Stock, formerly known and interchangeably referred to as Class A Common Stock in this report, (including 10,867,000 shares to be cancelled) and 9,958 shares of the issuer's Class B Common Stock issued and outstanding. There is only a limited trading market in the shares of the issuer's common stock at the date of the filing of the Form 10-KSB. Affiliates of the Issuer own 41,764,381 shares of the Issuer's issued and outstanding common stock and 54,493,815 shares are held by non-affiliates. Affiliates for the purposes of this Annual Report refer to the officers, directors and/or persons or firms owning 5% or more of Issuer's common stock, both of record and beneficially and affiliates thereof. On March 29, 2005 Company cancelled the merger agreement with Lexor International, Inc. Cancellation of the agreement results in cancellation of 10,867,000 shares of its Class A common stock issued to Christopher Long and Ha Nguyen, the spouse of Christopher Long. These shares were not returned to the Company as of this report date. The Company qualifies under Regulation SB as a "small business issuer", (i.e. less than $25,000,000 in revenues; a U.S. company other than an investment company) and has met the small business issuer requirements at the end of the past two consecutive fiscal years. TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS ITEM 2. DESCRIPTION OF PROPERTIES ITEM 3. LEGAL PROCEEDINGS ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS ITEM 7. FINANCIAL STATEMENTS ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 8A.CONTROLS AND PROCEDURES ITEM 8B. OTHER MATTERS PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS ITEM 10. EXECUTIVE COMPENSATION ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS ITEM 13. EXHIBITS AND REPORTS ON FORM 8-K ITEM 14. PRINCIPAL ACCOUNTANTS FEES AND SERVICES 3 PART I Item 1. DESCRIPTION OF BUSINESS General Jeantex Group, Inc. (the "Company"), formerly Western Silver-Lead Corporation, is a Florida corporation originally incorporated under the law of the State of Idaho on August 23, 1947. On November 1, 2001, the Company entered into an Asset Purchase Agreement to transfer all of its interest in its properties to WSL, LLC, an entity controlled by its former president and director, Harry F. Magnuson, who is the father of H. James Magnuson, president and director of the Company at that time. On August 16, 2002, the Companys shareholders ratified this agreement. On September 24, 2003, the parent Western Silver-Lead Corporation, an Idaho corporation, merged into the wholly-owned subsidiary, Western Silver-Lead Corporation, a Florida corporation whereby each shareholder of the Idaho corporations Class A and Class B common stock, par value $0.001, received one share of common stock Class A and Class B, par value $0.001, of the Florida corporation, respectively. The merger was between the parent and the subsidiary corporation and the subsidiary became a surviving corporation. On September 29, 2003, the Company entered into a Merger Agreement with Lexor International, Inc, ("Lexor") a Maryland corporation. On October 1, 2003, the Company changed its name to Lexor Holdings, Inc. On March 31, 2005, the Company entered into a rescission agreement with Lexor International, Inc. to terminate the Merger Agreement. The Rescission Agreement calls for the rescission of the Merger Agreement in entirety and a return of 100% of the issued and outstanding equity interests of Lexor International and surrender of 10,867,000 shares of the Companys Common A stock. Each party to the Rescission Agreement will be entitled to a return of any assets which it held prior to the closing of the Merger Agreement and will be responsible for any liabilities accrued on its behalf. In addition, the Company would sign a promissory note to pay $250,000 to settle this agreement. The Company did not receive 10,867,000 shares back and the value of these shares was offset against the promissory note of $250,000. On June 22, 2005, the Company entered into a Stock Purchase Agreement with Jeantex, Inc., a California corporation. On June 29, 2005, the transaction contemplated in the Stock Purchase Agreement was completed and a Closing Memorandum was executed by all parties. The Company agreed to issue 20,000,000 shares of its Class A common stock to Jeantex, Inc.'s shareholder in exchange for 100% of the issued and outstanding equity interest of Jeantex, Inc. and issue 36,350,000 shares of its Class A common stock for consulting and reorganization expenses in connection with this transaction. On June 29, 2005 the board of directors of the Company approved resolutions to stock transfer agent to issue shares to Jeantex pursuant to the Agreement. The shares of Jeantex common stock to be issued shall be restricted pursuant to Rule 144. On December 20, 2005, the Company entered into a Stock Purchase Agreement with Yves Castaldi Corporation, a California corporation. Pursuant to the terms of the 3 Agreement, Jeantex Group, Inc. has agreed to acquire 51% of the total issued and outstanding equity interests of Castaldi (10,408 shares of the common stock) in exchange for the payment of $650,000 in cash ($50,000 paid on December 29, 2005 and an executed promissory note for the remaining $600,000 of which $300,000 is to be used for working capital) and the issuance of 10,000,000 newly-issued shares of Jeantex Group, Inc. common stock. The 10,000,000 shares of Jeantex restricted common stock will be vested on a pro-rata basis, based on a minimum of $10,000,000 in revenues and between $2.5 and $3.0 million in net profit to be generated by Yves Castaldi Corporation in the next 12 months. The closing of this acquisition occurred December 30, 2005. In June 2006, this Stock Purchase Agreement was amended whereby the Company had agreed to reduce its stake in Castaldi from 51% to 20% of the total issue and outstanding number of shares of Castaldi. Castaldi agreed to retain only 4,000,000 of the 10,000,000 shares originally issued to it pursuant to the Agreement and would also retain $226,650 paid to Castaldi by the Company as consideration for the Company's 20% stake in Castaldi. The four million (4,000,000) shares of common stock retained by Castaldi would be vested on a pro-rata basis based on Yves Castaldi Corporation's projected revenues of $10,000,000 and net profits of $2,000,000 in the next twenty-four months commencing July 1, 2006. In the event said target revenues and profitability were not reached within said twenty-four months, the amount of vested shares would be adjusted accordingly on a pro-rata basis. The remaining 6,000,000 shares would be surrendered by Castaldi. As a result of Yves Castaldi Corp.s filing for Chapter 11 protection with the United States Bankruptcy Court of the Central District of California and naming the Company as a creditor during the fourth quarter of Fiscal Year 2006, the Company has written off its cash investments in Yves Castaldi Corp. and will reclaim all the 10,000,000 shares that were issued to Yves Castaldi Corp. During the fourth quarter of Fiscal Year 2006, Jeantex, Inc. discontinued its private label manufacturing business, sold its fully depreciated equipment and began to look for sourcing opportunities in Asia. As of the date of this report, the Company has not entered into any definitive agreement with a sourcing partner for its private label business. RISK FACTORS An investment in our stock involves a number of risks, including but not limited to the following. You should carefully consider these risks relating to our business and our common stock, together with the other information described elsewhere in this Form 10-KSB. If any of the following risks actually occur, our business, results of operations and financial condition could be materially affected, the trading price of our common stock could decline significantly, and you might lose all or part of your investment. We are in the early stages of our restructuring, which makes it difficult to evaluate whether we will operate profitably in the future. 4 We are in the early stages of the restructuring of our company and do not have a meaningful historical record of sales and revenues nor an established business track record. Unanticipated problems, expenses and delays are frequently encountered in ramping up production and sales and developing new products, especially in the current stage of our business. Our ability to continue to successfully develop, produce and sell our products and to generate significant operating revenues will depend on our ability to, among other things: * continue to successfully develop and operate production facilities or maintain existing or new agreements with third parties to perform these functions on our behalf; and * successfully market, distribute and sell our products or enter into agreements with third parties to perform these functions on our behalf. Given our limited operating history, lack of long-term sales history and other sources of revenue, there can be no assurance that we will be able to achieve any of these goals and develop a sufficiently large customer base to continue to be profitable. The future of our company will depend upon our ability to continue to obtain additional capital, sufficient financing and to succeed in our future operations. . To the extent that we cannot achieve our plans and generate revenues which exceed expenses on a consistent basis and in a timely manner, our business, results of operations, financial condition and prospects could be materially adversely affected. Acquisitions entail risks that may negatively impact our operating results. Our company is in the process of evaluating various opportunities and negotiating to acquire other companies in the textile-apparel clothing industry, both in the US and abroad. Acquisitions entail numerous risks, including difficulties in the assimilation of acquired operations and products, diversion of management's attention from other business concerns, amortization of acquired intangible assets and potential loss of key employees of acquired companies. We have limited experience in assimilating acquired organizations into our operations. Although potential synergy may be achieved by acquisitions of related businesses, no assurance can be given as to the Company's ability to integrate successfully any operations, personnel, services or products that have been acquired or might be acquired in the future. Failure to successfully assimilate acquired organizations could have a material adverse effect on the Company's business, financial condition and operating results. Our stock price is highly volatile. The trading price of our common stock has fluctuated significantly in the past, and is likely to remain volatile in the future. The trading price of our common stock could be subject to wide fluctuations in response to many events or factors, including the following: 5 * quarterly variations in our operating results; * any deviation from projected growth rates in revenues; * additions or departures of key management or design personnel; * announcements by us or our competitors of new products, or significant acquisitions, strategic partnerships or joint ventures; * difficulties or failures in integration of our acquisitions; * future sales of our common stock; and * activities of short sellers and risk arbitrageurs; In addition, the stock market has experienced volatility that has particularly affected the market prices of equity securities of many apparel companies, which often has been unrelated or disproportionate to the operating performance of these companies. These broad market fluctuations may adversely affect the market price of our common stock. The loss of our key management personnel would have an adverse impact on our future development. Our performance is substantially dependent upon the expertise of our key management personnel and our ability to continue to hire and retain these personnel. The loss of our key management personnel could have a material adverse effect on our business, development, financial condition, and operating results. We do not maintain "key person" life insurance on any of our directors or senior executive officers. We do not expect to declare or pay any dividends. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Item 2. Description of Properties The Company has its administrative office at 17011 Beach Blvd., Suite 1230, Huntington Beach, CA 92647. 6 Item 3. Legal Proceedings Ulrich vs. Than, et al. and related cross-action, Case Number 1-05-CV-040356; Welby, et al. vs. Le, et al. and related cross-action, Case Number 1-05-CV-038287; Feezor, et al. vs. Le, et al. and related cross-action, Case Number 1-04-CV-029940; Eakins vs. Lexor International, Inc. , et al., Case Number 1-05-CV-045817; Jordan, et al. vs. Lexor International, et al. , Case Number 1-05-CV-040365. Santa Clara County Superior Court, Civil - Unlimited Jurisdiction, 191 North First Street, San Jose, CA 95113: These claims are for the personal injuries allegedly sustained by Plaintiffs as a result of their patronage of certain nail salons and the use of foot spas designed and manufactured by Defendants Lexor International, Inc., a Maryland corporation, and Christopher Lac Long, and sold by Defendants Lexor International, Inc., Christopher Lac Long and David Vo, individually and DBA Little Saigon Beauty Supply, which were allegedly defective and allegedly improperly designed, maintained, sanitized, disinfected, labeled and/or instructed by Defendants. Management believes these claims have no merit as far as Jeantex, Inc. and Jeantex Group, Inc. are concerned and will defend them vigorously. Christopher Long vs. Jeantex Group, Inc. et al., Case Number 07CC02012 On January 22, 2007, Christopher Long, former President and CEO of the Company, filed a claim with the Superior Court of California, County of Orange, Central Justice Center, against the Company and Henry Fahman, Interim President of the Company, for a total of $250,000 and accrued interest at 8% per annum in connection with the promissory note dated March 31, 2005 which was made to Christopher Long as a part of the Rescission Agreement between the Company and Lexor International, Inc. While these amounts have been recorded in the books of the Company, due to the fact that Christopher Long and his spouse failed to surrender the 10,867,000 shares of the Companys common stock to the Company as a condition of the referenced Rescission Agreement and because of the legal costs incurred by the Company as a result the legal proceedings against Lexor International, Inc. for personal injuries allegedly sustained by patrons of certain nail salons that purchased foot spas designed and manufactured by Lexor International, Inc. and Christopher Long, the Company intends to defend these claims. Yves Castaldi Corp.s Filing for Chapter 11 Bankruptcy Protection As a result of Yves Castaldi Corp.s filing for Chapter 11 protection with the United States Bankruptcy Court of the Central District of California and naming the Company as a creditor during the first quarter of Fiscal Year 2007, the Company has written off its cash investments in Yves Castaldi Corp. and relinquished its equity ownership in Yves Castaldi Corp. The Company will also reclaim all the 10,000,000 shares that were issued to Yves Castaldi Corp according the Stock Purchase Agreement dated December 20, 2005 between Yves Castaldi Corp. and the Company. 8 Item 4. Submission of Matters to a Vote of Security Holders None 8 PART II Item 5. Market for Common Equity and Related Stockholder Matters The Registrant's Non-Assessable Common Stock (also known as Class A Common Stock) was quoted by Over the Counter Bulletin Board under the symbol LXRHE at the time the 10KSB Form for the period ended December 31, 2004 was filed in May 2005 while Class B Assessable Common stock was not traded. From 1/24/2005 to 3/02/2005, the Registrant's Class A Non-Assessable Common Stock was quoted on the Pink Sheet Quotation System under the symbol LXRH. The following table sets forth the range of high and low bid prices as reported by the Over the Counter Bulletin Board or the Pink Sheet Quotation System for the periods indicated. The quotations reflect inter-dealer prices without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. In May 2002, our shares were subject to a one for 10 recapitalization. In September 2003, our Common Stock shares were subject to a one for 10 recapitalization and our Class B Common shares were subject to a one for 500 recapitalization. The table below reflects such information. The Companys Common Stock currently trades under the symbol JNTX on the Over the Counter Bulletin Board. Fiscal Year 2006 High Low First Quarter Ending March 31, $ 1.03 $ 0.31 Second Quarter Ending June 30, $ 0.42 $ 0.16 Third Quarter Ending September 30, $ 0.22 $ 0.11 Period Ending December 31, $ 0.16 $ 0.04 Fiscal Year 2007 First Quarter Ending March 31, $ 0.10 $ 0.04 Second Quarter Ending June 30, $ 0.04 $ 0.01 Third Quarter Ending September 30, $ 0.06 $ 0.02 Period Ending December 31, $ 0.02 $ 0.02 Dividends to Shareholders: No dividends have been paid or declared during the last five years; and the Registrant does not anticipate paying dividends on its common stock in the foreseeable future. 9 Item 6. Management's Discussion and Analysis or Plan of Operation Forward Looking Information The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" from liability for forward-looking statements. Certain information included in this Form 10-QSB and other materials filed or to be filed by the Company with the Securities and Exchange Commission (as well as information included in oral statements or other written statements made or to be made by or on behalf of the Company) are forward-looking statements. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions that are not statements of historical facts. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe," "expect," "anticipate," "intends," "estimates," "forecast," "project" and similar expressions identify forward-looking statements. Such forward-looking statements involve important risks and uncertainties, many of which will be beyond the control of the Company. These risks and uncertainties could significantly affect anticipated results in the future, both short-term and long-term, and accordingly, such results may differ from those expressed in forward-looking statements made by or on behalf of the Company. These risks and uncertainties include, but are not limited to, changes in external competitive market factors or in the Company's internal budgeting process which might impact trends in the Company's results of operations, unanticipated working capital or other cash requirements, changes in the Company's business strategy or an inability to execute its strategy due to unanticipated change in the industries in which it operates, and various competitive factors that may prevent the Company from competing successfully in the marketplace. Although we believe that these assumptions were reasonable when made, these statements are not guarantees of future performance and are subject to certain risks and uncertainties, some of which are beyond our control, and are difficult to predict. Actual results could differ materially from those expressed in forward-looking statements. Readers are cautioned not to place undue reliance on any forward-looking statements, which reflect management's view only as of the date of this report. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect subsequence events or circumstances. Readers are also encouraged to review the Company's publicly available filings with the Securities and Exchange Commission. RESULTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2007AND DECEMBER 31, 2006 There was no revenue generating activity during the year ended December 31, 2007. During the year ended December 31, 2006, the Companys business was limited to Jeantex Group, Inc. and its subsidiary. Revenues: The Company had no revenues during the year ended December 31, 2007. The Company had $1,288,490 revenues for the year ended December 31, 2006, which took into account the operation of Jeantex, Inc. Cost of goods sold for the year ended December 31, 2006 was $578,001, compared to $0 in the year ended December 31, 2007. Gross profit for the year ended December 31, 2006 was $710,489 or 55.14% . 10 Operating Expenses: The Company incurred total operating expenses of $442,129 for the year ended December 31, 2007 as compared to $7,499,283 for the year ended December 31, 2006. The decrease in operating expenses was primarily due to the decrease in goodwill write-off and impairment loss expenses incurred in the year 2006. Loss from operations: The Company had loss from operations of $442,129for the year ended December 31, 2007 as compared to $6,788,794 for the year ended December 31, 2006. This was mainly due to the Goodwill expense written off in the amount of $3,750,000 and Impairment of Investment $1,800,000 recorded in the year ended December 31, 2006 and decrease in general and administrative expenses from 1,949,283 in 2006 to $90,803 for the year ended December 31, 2007. Net loss: The Company had a net loss of $473,111 for the year ended December 31, 2007 as compared to a net loss of $6,777,652 for the year ended December 31, 2006. The net loss based on the basic and diluted weighted average number of common shares outstanding for the year ended December 31, 2007 was ($0.00) as compared to that of ($0.07) for the year ended December 31, 2006. LIQUIDITY AND CAPITAL RESOURCES We must continue to raise capital to fulfill our plan of acquiring other companies and assisting in the development of those internally. We had cash and cash equivalents of $1,950 and $5,247 as of December 31, 2007 and December 31, 2006, respectively. Our operating activities used $64,121 cash in the year ended December 31, 2007 compared to $168,532 used cash in the year ended December 31, 2006. The use of cash in 2007 was payments of accounts payable and some interest expenses. Cash used in investing activities was $19,403 for the years ended December 31, 2007 compared to 61,203 provided by notes receivable for the years ended December 31, 2006. Cash provided by financing activities was $80,227 and $112,485 for the years ended December 31, 2007 and 2006, respectively. This was primarily from proceeds from stock subscriptions and net borrowings on notes payable. 11 Item 7. Financial Statements Index to Consolidated Financial Statements Independent Auditors' Report 2007 Balance Sheet, December 31, 2007 Statements of Operations for the years ended December 31, 2007 and 2006 Changes in Stockholders' Equity for the years ended December 31, 2007 and 2006 Statements of Cash Flows for the years ended December 31, 2007 and 2006 Notes to Financial Statements 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Jeantex Group, Inc. We have audited the accompanying consolidated balance sheet of Jeantex Group, Inc. (formerly Lexor Holdings, Inc.), a Florida Corporation as of December 31, 2007 and 2006, and the related consolidated statements of operations, stockholders' deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the companys internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Jeantex Group, Inc. as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The Company's financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. These factors as discussed in Note 1 to the financial statements raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Jaspers + Hall, PC Denver, Colorado March 31, 2008 13 JEANTEX GROUP, INC. CONSOLIDATED BALANCE SHEET DECEMBER 31, 2 ASSETS: Current Assets: Cash $ 1,950 $ 5,247 Note receivable 285,985 - Note receivable-shareholders - 330,102 Deposits and prepaid expenses - 46,816 Total Current Assets 287,935 382,165 Other Assets: Other receivables - 317,806 TOTAL ASSETS $ 287,935 $ 699,971 LIABILITIES AND STOCKHOLDERS' DEFICIT: Current Liabilities: Accounts payable $ 169,668 $ 234,821 Accrued expenses 128,344 83,613 Notes payable 335,500 335,500 Payables to related parties 176,297 157,400 Total Current Liabilities 809,809 811,334 Stockholders' Deficit: Common stock, non-assessable, $0.001 par value, 4,999,500,000 shares authorized, 96,258,196 issued and outstanding 96,258 96,258 Class B Common stock, assessable, $0.001 par value 10,000 shares authorized, 9,958 shares issued and outstanding 10 10 Additional paid in capital 16,697,689 16,697,689 Class A common shares to be issued 48,430 Subscription receivable (72,720 ) (183,750 ) Accumulated deficit (17,243,111 ) (16,770,000 ) Total Stockholders' Deficit (521,874 ) (111,363 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 287,935 $ 699,971 The accompanying notes are an integral part of these financial statements. JEANTEX GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 2007 2006 NET SALES $ - $ 1,288,490 COST OF GOODS SOLD - 578,001 GROSS PROFIT - 710,489 OPERATING EXPENSES: General and administration 90,803 1,949,283 Goodwill write-off - 3,750,000 Impairment loss - 1,800,000 Bad debts 351,326 - Total Operating Expenses 442,129 7,499,283 Loss from Operations (442,129 ) (6,788,794 ) OTHER INCOME (EXPENSES) Interest expense (50,957 ) (56,789 ) Interest income 19,975 23,026 Other income - 44,905 Total other income (expense) (30,982 ) 11,142 NET LOSS $ (473,111 ) $ (6,777,652 ) Weighted average number of shares outstanding 96,258,196 95,389,088 Basic and dluted net loss per share $ (0.00 ) $ (0.07 ) The accompanying notes are an integral part of these financial statements. JEANTEX GROUP, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2 Class A Common Class A Stock Class B Additional Stockholders' Common Stock Shares to be Common Stock Paid -In Subscription Accumulated Deficit Shares Amount issued Shares Amount Capital Receivable (Deficit) Totals Balance, December 31, 82,228,764 $ 82,229 $ 2,611,280 9,958 $ 10 $ 13,624,556 $ (183,750 ) $ (9,992,349 ) 6,141,976 Shares issued for acquisition 10,000,000 10,000 (1,800,000 ) - - 1,790,000 - - - Shares issued for cash 2,117,193 2,117 (492,850 ) - - 498,983 - - 8,250 Shares issued for services 1,912,239 1,912 (270,000 ) - - 784,150 - - 516,062 Net loss - (6,777,651 ) (6,777,651 ) Balance, December 31, 96,258,196 96,258 48,430 9,958 10 16,697,689 (183,750 ) (16,770,000 ) (111,363 ) Subscription cancelled - - (48,430 ) - - - 48,430 - - Payment received for prior subscription - 62,600 - 62,600 Net loss - (473,111 ) (473,111 ) Balance, December 31, 96,258,196 $ 96,258 - 9,958 $ 10 $ 16,697,689 $ (72,720 ) $ (17,243,111 ) $ (521,874 ) The accompanying notes are an integral part of these financial statements. JEANTEX GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 Cash Flows From Operating Activities: Net loss $ (473,111 ) $ (6,777,652 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - 95 Issuance of stock for services - 516,064 Bad debts 351,326 - Impairment loss - 1,800,000 Goodwill write-off - 3,750,000 Changes in assets and liabilities: Decrease in inventory - 184,785 Increase in other receivable - (16,156 ) Decrease in deposits and prepaid expenses 46,816 198,060 Increase (decrease) in accounts payable (33,883 ) 114,751 Decrease in payroll tax liabilities - (10,792 ) Increase in accrued expenses 44,731 72,313 Total adjustments 408,990 6,609,120 Net cash used in operating activities (64,121 ) (168,532 ) Cash Flow From Investing Activities: (Increase) decrease notes receivable (19,403 ) 61,203 Net cash provided by (used in) investing activities (19,403 ) 61,203 Cash Flow From Financing Activities: Bank overdraft - (66,250 ) Proceeds(payments) of notes - related parties 18,897 (292,600 ) Proceeds from notes - 485,500 Proceeds (payments) of lines of credit (1,270 ) (22,415 ) Payment received from prior subscription 62,600 - Stock issued for cash - 8,250 Net cash provided by financing activities 80,227 112,485 Increase(decrease) in cash (3,297 ) 5,156 Cash - Beginning of period 5,247 91 Cash - End of period $ 1,950 $ 5,247 Supplemental Cash Flow Information: Interest paid $ 8,200 $ - Taxes paid $ - $ - Non-cash investing and financing activities: Common shares issued for services $ - $ 516,064 The accompanying notes are an integral part of these financial statements. JEANTEX GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. DESCRIPTION OF BUSINESS Jeantex Group, Inc., formerly Lexor Holdings, Inc., (the "Company") is a Florida corporation, originally incorporated as an Idaho corporation on August 23, 1947 as Western Silver Lead Corporation. Western Silver Lead Corporation (WSL) was organized to explore for, acquire and develop mineral properties in the state of Idaho and the western United States. During the past several years WSL's activities have been confined to annual assessment and maintenance work on its Idaho mineral properties and other general and administrative functions. As of September 30, 2000, no proven or probable reserves had been established at any of WSL's mineral properties. On November 1, 2001, WSL entered into an Asset Purchase Agreement to transfer all of its interest in its properties to WSL, LLC, an entity controlled by its former president and director, who is the father of the president and director of WSL at that time. On August 16, 2002, WSLs shareholders ratified this agreement. On September 24, 2003 the parent Western Silver-Lead Corporation, an Idaho corporation, merged into the wholly-owned subsidiary Western Silver-Lead Corporation, a Florida corporation, whereby each shareholder of the Idaho corporations Class A and Class B common stock, par value $0.001, received one share of common stock and Class B common stock, respectively, par value $0.001, of the Florida corporation. The merger was between the parent and the subsidiary corporation and the subsidiary became a surviving corporation. On September 29, 2003 the Company entered into an Agreement of Merger with Lexor International, Inc, ("Lexor") a Maryland corporation. Pursuant to the Merger Agreement, the Company issued 10,867,000 shares of its Class A common stock to Lexor's shareholders in exchange for all issued and outstanding shares of the Lexor's common stock. On October 1, 2003, the Company changed its name to Lexor Holdings, Inc. On October 3, 2003 the board of directors of the Company resigned and Christopher Long was appointed as the new president of the Company. On March 31, 2005 Company entered into a Rescission Agreement with Lexor International, Inc., which terminated the merger agreement. Terms of the Rescission Agreement called for the cancellation of 10,867,000 shares of its Class A common stock issued to Christopher Long and Ha Nguyen, the spouse of Christopher Long, the return of all its pre-merger assets, assumption of any and all liabilities associated with to the pedicure spa business by Lexor International, Inc. (Note 9). The spa business was considered to be discontinued operations of Jeantex Group, Inc. On June 22, 2005, the Company entered into a Stock Purchase Agreement with Jeantex, Inc., a California corporation. On June 29, 2005, the transaction contemplated in the Stock Purchase Agreement was completed and a Closing Memorandum was executed by all parties. The Company agreed to issue 20,000,000 shares of its Class A common stock to Jeantex, Inc.'s shareholder in exchange for 100% of the issued and outstanding equity interest of Jeantex, Inc. and issue 36,350,000 shares of its Class A common stock for consulting and reorganization expenses in connection with this transaction. On June 29, 2005 the board of director of the Company approved resolutions to the stock transfer agent to issue shares to Jeantex pursuant to the Agreement. The shares of Lexor Holdings, Inc. common stock to be issued shall be restricted pursuant to Rule 144. On December 20, 2005, the Company entered into a Stock Purchase Agreement with Yves Castaldi Corporation, a California corporation. Pursuant to the terms of the Agreement, Jeantex Group, Inc. has agreed to acquire 51% of the total issued and outstanding equity interests of Castaldi (10,408 shares of the common stock) in exchange for the payment of $650,000 in cash ($50,000 paid on December 29, 2005 and an executed promissory note for the remaining $600,000 of which $300,000 is to be used for working capital) and the issuance of 10,000,000 newly-issued shares of Jeantex Group, Inc. common stock. The 10,000,000 shares of Jeantex restricted common stock will be vested on a pro-rata basis, based on a minimum of $10,000,000 in revenues and between $2.5 and $3.0 million in net profit to be generated by Yves Castaldi Corporation in the next 12 months. The closing of this acquisition occurred December 30, 2005. In June 2006, this Stock Purchase Agreement was amended whereby the Company has agreed to reduce its stake in Castaldi from 51% to 20% of the total issue and outstanding number of shares of Castaldi. Castaldi has agreed to retain only 4,000,000 of the 10,000,000 shares originally issued to it pursuant to the Agreement and will also retain $226,650 paid to Castaldi by the Company as consideration for the Company's 20% stake in Castaldi. The four million (4,000,000) shares of common stock retained by Castaldi will be vested on a pro-rata basis based on Yves Castaldi Corporation's projected revenues of $10,000,000 and net profits of $2,000,000 in the next twenty-four months commencing July 1, 2006. In the event said target revenues and profitability are not reached within said twenty-four months, the amount of vested shares shall be adjusted accordingly on a pro-rata basis. The remaining 6,000,000 shares will be surrendered by Castaldi. As a result of Yves Castaldi Corp.s filing for Chapter 11 protection with the United States Bankruptcy Court of the Central District of California and naming the Company as a creditor during the fourth quarter of Fiscal Year 2006, the Company has written off its cash investments in Yves Castaldi Corp. and will reclaim all the 10,000,000 shares that were issued to Yves Castaldi Corp. Also during the fourth quarter of Fiscal Year 2006, Jeantex, Inc. discontinued its private label manufacturing business, sold its fully depreciated equipment and began to look for sourcing opportunities in Asia. As of the date of this report, the Company has not entered into any definitive agreement with a sourcing partner for its private label business. The Company qualifies under Regulation SB as a "small business issuer", (i.e. less than $25,000,000 in revenues; a U.S. company other than an investment company) and has met the small business issuer requirements at the end of the past two consecutive fiscal years. Going Concern The Company's consolidated financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, the Company's current liabilities exceed current assets by $521,874. The Company has accumulated deficits of $17,243,111 at December 31, 2007. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company's ability to raise additional capital, obtain financing and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken various steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue on in the subsequent year. Management devoted considerable effort during the year ended December 31, 2007 towards management of liabilities and improving the operations. Management believes that the above actions will allow the Company to continue its operations through the next fiscal year. Basis of Presentation The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) considered necessary for a fair presentation have been included. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES & REALIZATION OF ASSETS Use of estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and cash equivalents The Company considers all liquid investments with a maturity of three months or less from the date of purchase that are readily convertible into cash to be cash equivalents. The Company maintains its cash in bank deposit accounts that may exceed federally insured limits. The company has not experienced any losses in such accounts. At December 31, 2007, the Company had cash balance of $1,950 and there were no cash equivalents Property & Equipment At December 31, 2007, capital assets, which have been stated at cost are fully depreciated. Depreciation of equipment was calculated using the straight-line method over the estimated useful lives (5-7 years) of the assets. The Company recorded depreciation expenses for the years ended December 31, 2007 and 2006 of $0 and $95, respectively. Revenue Recognition Revenue Recognition Revenue is recognized when earned. The Company's revenue recognition policies are in compliance with Staff accounting bulletin (SAB) 104. Sales revenue is recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectability is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. The Company did not have any revenue during the year ended December 31, 2007. Income taxes Deferred income tax assets and liabilities are computed annually for differences between the financial statements and tax basis of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted laws and rates applicable to the periods in which the differences are expected to affect taxable income (loss). Valuation allowance is established when necessary to reduce deferred tax assets to the amount expected to be realized. Issuance of shares for services The Company accounts for the issuance of equity instruments to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. Fair value of financial instruments Statement of financial accounting standard No. 107, Disclosures about fair value of financial instruments, requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. Basic and diluted net loss per share Net loss per share is calculated in accordance with the Statement of financial accounting standards No. 128 (SFAS No. 128), "Earnings per share". SFAS No. 128 superseded Accounting Principles Board Opinion No.15 (APB 15). Net loss per share for all periods presented has been restated to reflect the adoption of SFAS No. 128. Basic net loss per share is based upon the weighted average number of common shares outstanding. Diluted net loss per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. The calculation of diluted net loss per share excludes potential common stock equivalents if the effect is anti-dilutive. The Companys weighted common shares outstanding for basic and dilutive were the same since the Company does not have any dilutive convertible shares or stock options and the effect of such common stock equivalents will be anti-dilutive. Reclassifications For comparative purposes, prior periods consolidated financial statements have been reclassified to conform with report classifications of the current period. Recent accounting pronouncements In February 2006, FASB issued SFAS No. 155, Accounting for Certain Hybrid Financial Instruments. SFAS No. 155 amends SFAS No 133, Accounting for Derivative Instruments and Hedging Activities, and SFAS No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. SFAS No. 155, permits fair value re-measurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133, establishes a requirement to evaluate interest in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and amends SFAS No. 140 to eliminate the prohibition on the qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for all financial instruments acquired or issued after the beginning of the Companys first fiscal year that begins after September 15, 2006. SFAS No. 155 does not have a material effect on the consolidated financial position or results of operations of the Company. In March 2006, the FASB issued SFAS No. 156 (FAS 156),  Accounting for Servicing of Financial Assets-An Amendment of FASB Statement No. 140 . Among other requirements, FAS 156 requires a company to recognize a servicing asset or servicing liability when it undertakes an obligation to service a financial asset by entering into a servicing contract under certain situations. Under FAS 156 an election can also be made for subsequent fair value measurement of servicing assets and servicing liabilities by class, thus simplifying the accounting and providing for income statement recognition of potential offsetting changes in the fair value of servicing assets, servicing liabilities and related derivative instruments. The Statement will be effective beginning the first fiscal year that begins after September 15, 2006. The Company does not expect the adoption of FAS 156 will have a material impact on the financial position or results of operations. In June 2006, the FASB issued FASB Interpretation (FIN) No. 48,  Accounting for Uncertainty in I ncome Taxes  that provides guidance on the accounting for uncertainty in income taxes recognized in financial statements. The Company is currently evaluating the impact of adopting FIN 48; however, does not expect the adoption of this provision to have a material effect on the consolidated financial position, results of operations or cash flows. In July 2006, the FASB issued FASB Staff Position (FSP) No. FAS 13-2,  Accounting for a Change or Projected Change in the Timing of Cash Flows Relating to Income Taxes Generated by a Leveraged Lease Transaction , that provides guidance on how a change or a potential change in the timing of cash flows relating to income taxes generated by a leveraged lease transaction affects the accounting by a lessor for the lease. The Company is currently evaluating the impact of adopting this FSP; however, the Company does not expect the adoption of this provision to have a material effect on the consolidated financial position, results of operations or cash flows. In September 2006, FASB issued SFAS 157 Fair Value Measurements. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on the consolidated financial statements; however, the Company does not expect the adoption of this provision to have a material effect on the consolidated financial position, results of operations or cash flows. In September 2006, the FASB issued Statement No. 158,  Employers Accounting for Defined Benefit Pension and Other Postretirement Plansan amendment of FASB Statements No. 87, 88, 106, and 132(R)  (SFAS 158). This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. This Statement is effective as of the end of the fiscal year ending after December 15, 2006. The management is currently evaluating the effect of this pronouncement on the consolidated financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FAS 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FAS 159 for their first quarter 2007 financial statements. The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FAS 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. Management is currently evaluating the effect of this pronouncement on the consolidated financial statements. 3. NOTES RECEIVABLE At December 31, 2007, Notes Receivable consisted of the following: Note receivable from a company, unsecured, 8.5% interest per annum, matured July 2007. $ 235,000 Interest receivable on the note Total $ 285,985 4. ACCRUED EXPENSES At December 31, 2007, accrued expenses consisted of $128,344 of accrued interest on notes payable. 5. NOTES PAYABLE At December 31, 2007, notes payable consisted of the following: Note Payable to ex-president of the Company, unsecured, 8% interest matured September 2006, $ 250,000 Note Payable due to individual, unsecured, 8% interest due on demand 50,000 Note Payable due to individual, unsecured, 8% interest due on demand 25,000 Note Payable due to individual, unsecured, 8% interest due on demand $ 335,500 6. NOTES PAYABLE RELATED PARTIES At December 31, 2007, notes payable to related parties consisted of the following: Note Payable to Providential Holdings, Inc. related by ownership, unsecured, 8% interest, due on demand. $ 145,072 Short-term loan by individual, related by common director, unsecured, Interest free, due on demand 11,725 Accounts payable to Providential Holdings, Inc. $ 7. INCOME TAXES Deferred income taxes may arise from temporary differences resulting from income and expense items reported for financial accounting and tax purposes in different periods. Deferred taxes are classified as current or non-current, depending on the classification of assets and liabilities to which they relate. Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. The Company currently has net operating loss carryforwards aggregating approximately $3,718,000, which expire through 2027. The deferred tax asset of approximately $1,450,000 related to the carryforwards has been fully reserved. The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the consolidated statements of operations: Tax expense (credit) at statutory rate-federal 34 % 34 % State tax expense net of federal tax 6 6 Changes in valuation allowance ) ) Tax expense at actual rate - - The Company has deferred income tax assets, which have been fully reserved, as follows as of December 31, 2007 and 2006: Deferred tax assets $ 1,450,000 $ 1,261,000 Valuation allowance for deferred tax assets (1,450,000 ) (1,261,000 ) Net deferred tax assets $ - $ - 8. STOCKHOLDERS' EQUITY Pursuant to the amendment of the Articles of Incorporation of the Company as filed with the Secretary of State, Florida, on October 1, 2003, the authorized common stock has been divided into two classes known as Common Stock (previously known as Class A Common Stock) and Class B assessable common stock. Common Stock At December 31, 2006, the Company has authorized for issue, 4,999,500,000 shares of Common Stock with a par value of $0.001. Common Stock issued and outstanding of 96,258,196 shares is fully paid and non-assessable. 10,867,000 common shares of Class A Common Stock are to be cancelled per the Rescission Agreement dated March 31, 2005 with Lexor International, Inc. 10,000,000 common shares of Class A Common Stock are to be cancelled per the Agreement with Yves Castaldi Corp. dated June 2006. Class B Common Stock At December 31, 2006, the Company has authorized for issue, 10,000 shares of Class B Common Stock with a par value of $0.001. Class B Common Stock issued and outstanding of 9,958 shares is assessable, provided however, that any assessments levied upon Class B shares are considered as contributions to capital and must be repaid from net profits before dividends are declared or paid to any Common Stock or Class B Common Stock shareholders. Class B capital assessments can be levied at any time by the Board of Directors at their discretion. Shareholders who fail to pay assessments levied on their Class B shares lose ownership of the shares and the shares are returned to the treasury. Stock Transactions : During the year ended December 31, 2007, the Company cancelled a stock subscription of $48,430 which was recorded as shares to be issued in the prior year. On January 17, 2007, the Company received $62,600 from the subscription receivable recorded in the prior year. On January 4, 2006, the Company issued 331,177 restricted shares of its $0.001 par value common stock for stock purchase agreements from accredited investors valued at $112,600. On January 4, 2006, the Company issued 666,667 restricted shares of its $0.001 par value common stock to Providential Capital, Inc., a Nevada corporation, for consulting services valued at $300,000. On January 4, 2006, the Company issued 10,000,000 restricted shares of its $0.001 par value common stock to Yves Castaldi Corporation for the purchase of 51% of stock of Yves Castaldi Corporation pursuant to the Stock Purchase Agreement dated December 20, 2005. These 10,000,000 shares are to be cancelled On January 4, 2006, the Company issued 850,000 restricted shares of its common stock for stock purchase agreement from an accredited investor valued at $140,250. On January 5, 2006, the Company issued 50,000 restricted shares of its common stock valued at $8,250 to an accredited investor On January 26, 2006, the Company issued 586,016 restricted shares of its common stock valued at $253,500 to various accredited investors On January 26, 2006, the Company issued 17,000 restricted shares of its common stock to individuals for consulting agreement valued at $6,092. On January 30, 2006, the Company issued 200,000 restricted shares of its common stock to a non-affiliated company for consulting agreement valued at $138,000 for a period of one year. On February 7, 2006, the Company issued 414,286 restricted shares of its common stock to Cornell Capital Partners, LP for commitment fee in connection with $10,000,000 Standby Equity Distribution Agreement valued at $182,285. On February 7, 2006, the Company issued 14,286 restricted shares of its common stock to Newbridge Securities Corp for placement agent fee in connection with $10,000,000 Standby Equity Distribution Agreement by Cornell Capital Partners, LP valued at $6,285. On March 29, 2006, the Company issued 300,000 restricted shares of its common stock valued at $49,500 to an accredited investor. On March 30, 2006, the Company issued 280,000 restricted shares of its common stock for consulting service valued at $117,600. In September 13, 2006, the Company issued 20,000 restricted shares of its common stock for consulting services valued at $2,800. On November 6, 2006 the Company issued 300,000 restricted shares of its common stock for consulting services valued at $33,000. 9. SIGNIFICANT AGREEMENTS Standby Equity Distribution Agreement with Cornell Capital Partners, L.P.: On February 1, 2006, the Company entered into a Standby Equity Distribution Agreement(SEDA) with Cornell Capital Partners, L.P. The SEDA establishes what is sometimes termed an equity line of credit or an equity draw-down facility. The $10,000,000 facility may be drawn-down upon by the Company in installments, the maximum amount of each of which is limited to $450,000. For each share of common stock purchased under the SEDA, Cornell Capital Partners, L.P. will pay 98% of the lowest volume weighted average price ("VWAP") of the Company's shares during the five trading days following our draw-down notice to Cornell. The VWAP that will be used in the calculation will be that reported by Bloomberg, LLC, a third-party reporting service. In general, the VWAP represents the sum of the value of all the sales of the our common stock for a given day (the total shares sold in each trade times the sales price per share of the common stock for that trade), divided by the total number of shares sold on that day. Jeantex is also committed to pay to Cornell an amount equal to 5% of each purchase of common stock made by Cornell under the SEDA. In connection with the SEDA, the Company has issued to Cornell 414,286 shares of common stock and paid a due diligence fee of $5,000. The Company also paid Yorkville Advisors, LLC, the investment manager for Cornell, a structuring fee of $15,000, and on each sale under the SEDA the Company will pay an additional structuring fee of $500.00. The Company engaged Newbridge Securities Corporation, an NASD registered broker-dealer, to advise it in connection with the Standby Equity Distribution Agreement. For its services, the Comapny paid $10,000 to Newbridge Securities Corporation. The Company has agreed to prepare and file a registration statement under the Securities Act of 1933, as amended, that includes the shares of common stock issuable pursuant to the Standby Equity Distribution Agreement, the shares of common stock issuable pursuant to the two sets of warrants and the commitment shares of common stock issued to Cornell Capital Partners. The Company cannot sell shares of common stock to Cornell Capital Partners, LP under the Standby Equity Distribution Agreement until such registration statement is declared effective by the Securities and Exchange Commission. Termination of Stock Purchase Agreement On December 30, 2005, the Company committed 10,000,000 restricted shares of its $0.001 par value common stock to Yves Castaldi Corporation for the purchase of 51% of stock of Yves Castaldi Corporation pursuant to the Stock Purchase Agreement dated December 20, 2005, which was closed on December 30, 2005. In June 2006, this Stock Purchase Agreement was amended whereby the Company has agreed to reduce its stake in Castaldi from 51% to 20% of the total issue and outstanding number of shares of Castaldi. Castaldi has agreed to retain only 4,000,000 of the 10,000,000 shares originally issued to it pursuant to the Agreement and will also retain $226,650 paid to Castaldi by the Company as consideration for the Company's 20% stake in Castaldi. The four million (4,000,000) shares of common stock retained by Castaldi will be vested on a pro-rata basis based on Yves Castaldi Corporation's projected revenues of $10,000,000 and net profits of $2,000,000 in the next twenty-four months commencing July 1, 2006. In the event said target revenues and profitability are not reached within said twenty-four months, the amount of vested shares shall be adjusted accordingly on a pro-rata basis. The remaining 6,000,000 shares will be surrendered by Castaldi according the Amendment to the Stock Purchase Agreement. As a result of Yves Castaldi Corp.s filing for Chapter 11 protection with the United States Bankruptcy Court of the Central District of California and naming the Company as a creditor during the fourth quarter of Fiscal Year 2006, the Company has written off its cash investments in Yves Castaldi Corp. and will reclaim all the 10,000,000 shares that were issued to Yves Castaldi Corp 10. PENDING LEGAL PROCEEDINGS Christopher Long vs. Jeantex Group, Inc. et al., Case Number 07CC02012 On January 22, 2007, Christopher Long, former President and CEO of the Company, filed a claim with the Superior Court of California, County of Orange, Central Justice Center, against the Company and Henry Fahman, Interim President of the Company, for a total of $250,000 and accrued interest at 8% per annum in connection with the promissory note dated March 31, 2005 which was made to Christopher Long as a part of the Rescission Agreement between the Company and Lexor International, Inc. These amounts have been recorded in the books of the Company., However, due to the fact that Christopher Long and his spouse failed to surrender the 10,867,000 shares of the Companys common stock to the Company as a condition of the referenced Rescission Agreement and because of the legal costs incurred by the Company as a result the legal proceedings against Lexor International, Inc. for personal injuries allegedly sustained by patrons of certain nail salons that purchased foot spas designed and manufactured by Lexor International, Inc. and Christopher Long, the Company intends to defend these claims. Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None Item 8A. Controls and Procedures We have adopted and maintain disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the Exchange Act)) that are designed to ensure that information required to be disclosed in our reports under the Exchange Act, is recorded, processed, summarized and reported within the time periods required under the SECs rules and forms and that the information is gathered and communicated to our management, including our Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer), as appropriate, to allow for timely decisions regarding required disclosure. As required by SEC Rule 15d-15(b), our Chief Executive Officer/Chief Financial Officer carried out an evaluation under the supervision and with the participation of our management, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Exchange Act Rule 15d-14 as of the end of the period covered by this report. Based on the foregoing evaluation, he has concluded that our disclosure controls and procedures are effective in timely alerting them to material information required to be included in our periodic SEC filings and to ensure that information required to be disclosed in our periodic SEC filings is accumulated and communicated to our management, including our Chief Executive Officer/Chief Financial Officer, to allow timely decisions regarding required disclosure about our internal control over financial reporting discussed below. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Managements assessment of the effectiveness of the small business issuers internal control over financial reporting is as of the year ended December 31, 2007. We believe that internal control over financial reporting is effective. We have not identified any, current material weaknesses considering the nature and extent of our current operations and any risks or errors in financial reporting under current operations. This annual report does not include an attestation report of the Companys registered public accounting firm regarding internal control over financial reporting. Managements report was not subject to attestation by the Companys registered public accounting firm pursuant to temporary rules of the SEC that permit the Company to provide only managements report in this annual report. ITEM 8A(T). Controls and Procedures Managements Annual Report on Internal Control Over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting for the company in accordance with as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. In making the assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Our internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material affect on our financial statements. There was no change in our internal control over financial reporting that occurred during the fiscal year ended December 31, 2007, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 8B. Other Matters None. PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act Identification of Directors and Executive Officers are as follows: Name Age Positions and Offices Held Henry D. Fahman 53 Chairman, Interim President since March 31, 2005 The current board of directors of the Company consists of Henry Fahman as Chairman. Business Experience of Directors and Executive Officers : Henry Fahman, Director Henry D. Fahman has been President and Chairman of the Board of Providential Holdings, Inc., a corporation currently trading on the Over-the-Counter Bulletin Board under the symbol "PRVH", since January 14, 2000, and is currently Acting Financial Officer of the Company. Mr. Fahman served as President and Chairman of the Board of Providential Securities, Inc. from its inception in October 1992 to October 2000. He holds a B.S., magna cum laude, in business administration from the University of California at Berkeley, with emphasis in finance and economic analysis and policy, and is a graduate of the Advanced Management Program from Harvard Business School. He has also attended other Executive Education programs at Harvard Business School and Stanford University, including Mergers and Acquisitions, Creating Competitive Advantage, and Advanced General Management. Previously, he served as a Resettlement Coordinator for the United Nations High Commissioner for Refugees. Mr. Fahman is currently Chairman of the Board of Trustees of Union International University and President of Providential Foundation, Inc., both of which are non-profit organizations. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers: None Item 10. Executive Compensation The following table sets forth compensation paid by the Company to the executive officers. Annual Compensation Long-term Compensation Awards Payouts Name and Restricted Securities Principal Other Annual Stock Underlying LTIP All Other Position Year Salary Bonus Compensation Award(s) Options/SARs Payouts Compensation 2007 0 0 0 0 0 0 0 Henry Fahman 2006 0 0 0 0 0 0 0 2005 0 0 0 0 0 0 0 Item 11. Security Ownership of Certain Beneficial Owners and Management Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires those Company's executive officers and holders of 5% or more of the Company's common stock file reports of ownership and changes in ownership with the Securities and Exchange Commission. Officers, directors and stockholders holding more than 5% of the Company's common stock are required by the regulation to provide the Company with copies of all Section 16(a) forms they have filed. The following table sets forth information, as of December 31, 2007, with respect to the number of shares beneficially owned by individual and directors and officers and by all directors and officers of the Company as a group, and by persons known to own more than 5% of the Company's shares. Name and Address of Amount and Nature of Percent of Class (1) Beneficial Owner Beneficial Ownership Henry Fahman, Chairman/ 2,000,000 Common Stock, Non-assessable Shares 2.08 % of Common Stock Interim CEO/President 17011 Beach Blvd., Suite 1230 Huntington Beach, CA 92647 Susan Shin, President & 27,085,714 Common Stock Non-assessable Shares 28.13 % of Common Stock CEO/Jeantex, Inc. 930 E. Jefferson Street, Los Angeles, CA 90011 Providential Foundation, Inc. 4,032,000 Non-assessable Shares 4.19 % of Common Stock 11216 Central Ave. South El Monte, CA 91733 Providential Capital, Inc. 3,289,667 Non-assessable 3.42 % of Common Stock 17011 Beach Blvd., Suite 1230 Shares Huntington Beach, CA 92647 Providential Holdings, Inc. 5,357,000 Non-assessable 5.56 % of Common Stock 17011 Beach Blvd., Suite 1230 Shares Huntington Beach, CA 92647 All Directors and Executive 41,764,381 Non-assessable 43.38 % of Common Stock Officers as a group Shares (1) Based upon 96,258,196 shares of Non-assessable Common Stock and 9,958 shares of Class B Assessable Common Stock issued as of December 31, 2007. 37 Item 12. Certain Relationships and Related Transactions Providential Holdings, Inc.: As of December 31, 2007, the Company owes $145,072 to Providential Holdings, Inc., a shareholder of the Company. This loan is unsecured, carries 8.5% interest per annum, and due on demand. The Company also has a balance of $19,500 in accounts payable to Providential Holdings, Inc. Henry Fahman : The Company owes $11,725 to the interim CEO/president of the Company as of December 31, 2007. Item 13. Exhibits and Reports on Form 8-K (A) Exhibits Exhibit No. Description 3(i)1 Articles of Incorporation, as amended, filed as Exhibit 3(a) to the Company's Form 10 K for the year ended September 30, 1983. 3(i)2 Articles of Amendment to the Articles of Incorporation, filed as Exhibit B to the Company's Definitive Proxy Statement on Schedule 14A, filed on May 22, 2002. 3(i)3 Articles of Amendment to the Articles of Incorporation of Western Silver-Lead Corporation dated September 29, 2003, filed May 3, 2006 as Exhibit 3(i)3 to the Company's Form 10KSB for the year ended December 31, 2005; 3(i) 4 Articles of Amendment to the Articles of Incorporation of Lexor Holdings dated June 29, 2005, filed May 3, 2006 as Exhibit 3(i)4 to the Company's Form 10KSB for the year ended December 31, 2005. 3(ii)1 By-laws, as amended, filed as Exhibit 3(b) to the Company's Form 10 K for the year ended September 30, 1983. 3(ii) 2 By-laws, as amended, filed May 3, 2006 as Exhibit 3(ii)2 to the Company's Form 10KSB for the year ended December 31, 2005. 10(i)1 Asset Purchase Agreement between the Company and WSL, LLC, filed as Exhibit D to the Company's Definitive Proxy Statement on Schedule 14A, filed on May 22, 2002. 31.1 Rule 13a-14a/15d-14(a) Certification of Chief Executive 31.2 Rule 13a-14a/15d-14(a) Certification of Financial Officer 32.1 Section 1350 Certification of Chief Executive 32.2 Section 1350 Certification of Financial Officer (B) Forms 8-K filed. 1. Stock Purchase Agreement with Yves Castaldi Corporation, filed on January 6, 2006. 2. Standby Equity Distribution Agreement with Cornell Capital Partners, L.P., filed on February 6, 2006. 3. Amendment to Stock Purchase Agreement with Yves Castaldi Corporation, filed June 6, 2006. Item 14. Principal Accounting Fees and Services. Audit Fees. The Company recorded $14,000 and $31,000 in audit and review fees to Jaspers + Hall for the year ended December 31, 2007 and 2006, respectively. Additional $7,000 was paid to Kabani & Co. for the review of restatement during the year ended December 31, 2006. All Other Fees. The Company did not incur or pay any non-audit fees for the year 2007 or 2006. SIGNATURES Pursuant to the requirements of Section 13 or 15(b) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JEANTEX GROUP, INC. (Registrant) Date: August 15, 2008 By: /s/ Henry D. Fahman Henry D. Fahman, Director and Interim Chief Executive/Financial Officer
